Exhibit 10.01




Sales Agency Agreement




This Sales Agreement entered into on the 26th day of September, 2019 between
SYNDICORE ASIA LIMITED (“SAL”), a company organized under the laws of  HONG
KONG, (Registration Number:1896647), with a principal place of business at Unit
1504, 15/F, Carnival Commercial Building, 18 Java Road, North Point, Hong Kong,
and which is a wholly owned subsidiary of ZZLL INFORMATION TECHNOLOGY,INC.
(“ZZLL”), a USA listed company under the symbol “ZZLL” and PRETECH INTERNATIONAL
CO., LIMITED, a company organized under the laws Hong Kong, (Registration
Number:1485661), with a principal place of business at Unit 04, 7/F, Bright Way
Tower, No. 33 Mong Kok Road, Kowloon, Hong Kong ( “PICL”).  

 

Article 1: Appointment

 

PICL hereby agrees and undertakes to act as the Agent of SAL for the purpose of
soliciting orders for commodities and products from customers in the Territory,
as defined herein.

 

Article 2: Commodity

 

SAL is a developer and producer of software products, including “Bibishengjia”
an Application (“APP”) which was developed to allow its users to operate online
stores and to engage in online commerce.  Bibishengjia shall be further
developed and marketed by HUNAN SYNDICORE ASIA LIMITED (“HSAL”), which is a
subsidiary of SAL, for and on behalf of PICL.

 

APP Specifications to include for PICL:

 

1. Development time – development total time frame of 2 years.

2. Technical - support on a daily basis for 5 years.

3. System upgrading – for 5 years.

4. Security protection – for 5 years.

5. Maintenance and training – for 5 years.

 

Further development of features and functions of the APP will be negotiated
separately according to the PICL’s needs, markets conditions and additional
requirements. This may be in conjunction with SAL and HSAL needs or separately
for PICL. The APP, its contents and all related intellectual property rights are
and shall remain the sole property of SAL in its entirety, including any
additional developments or modifications made in the APP, in perpetuity.  

 

Article 3: Territory

 

The Peoples Republic of China (PRC) and Hong Kong SAR only.  

 

Article 4: Solicit order 

 

1.) PICL agrees to solicit orders and make online sales in the Territory of
SAL’s product on behalf of SAL during the effective period of this Agreement.

 

2.) PICL will make use of the APP in the Territory to invite other sellers to
have stores on the APP. In consideration for its services as described herein,
PICL will be paid a 5% commission of all sales made in the Territory using the
APP.

 

Article 5: Agent Price and Payment


-1-





In consideration for the rights to use the APP, as described herein, SAL shall
be paid $1million with approximately $800,000 already paid in earnest at the
time of the execution of this Agreement, and the balance to be paid within six
months of the date of this Agreement.

 

Article 6: Agency Right 

 

PICL shall act as SAL’s Agent in the solicitation of orders through the APP.  

 

Article 7: Market Report

 

In order to keep SAL well informed of the prevailing market conditions, PICL
shall supply SAL, at least once a quarter or at any time when necessary, with
market reports concerning changes of the local regulations in connection with
the import and sales of the commodities covered by this Agreement, local market
tendencies and the buyer's comments on quality, packing, price, etc. of the
goods and services supplied by SAL under this Agreement.

  

Article 8: Industrial Property Rights

 

PICL may use the trade-marks owned by SAL for the sale of products through the
APP. However, all patents, trademarks, copy rights or any other intellectual
property rights used or embodied in the APP shall remain the sole property of
SAL. Should any infringement in its rights be found, PICL shall promptly notify
and assist SAL to take steps to protect the latter's rights.

 

Article 9: Validity of Agreement

 

This Agreement, when duly signed by both parties, shall remain in force for 24
months from the date hereof, and it shall be extended for another 24 months upon
expiration, unless notice to the contrary, in writing, is given by either party.
Technical, System, Security and Maintenance support shall last separately for 60
months total, subject to renegotiation.

 

Article 10: Termination 

 

During the term of this Agreement, if either of the two parties is found to have
violated the terms hereof, the other party has the right to terminate this
Agreement, effective immediately.

 

Article 11: Force Majeure

 

Either party shall not be held responsible for failure or delay to perform all
or any part of this Agreement due to flood, fire, earthquake, draught, war or
any other events which could not be predicted, controlled, avoided or overcome
by the relevant party. However, the party affected by the event of Force Majeure
shall inform the other party of its occurrence in writing as soon as possible.

 

Article 12: Arbitration

 

The Parties agree to cooperate to implement this Agreement, however, if a
dispute should arise out of or related to this Agreement, such dispute shall
then be submitted for arbitration to the (China International Economic and Trade
Arbitration Commission (Beijing)) and the rules of this Commission shall be
applied. The decision of the arbitrator in such matter shall be final and
binding upon both parties.


-2-




Article 13: Requisites and signatures of the Parties




Party A:

SYNDICORE ASIA LIMITED

 

Party B:

PRETECH INTERNATIONAL CO., LIMITED

Legal Address:

Unit 1504, 15/F, Carnival Commercial Building, 18 Java Road, North Point,

Hong Kong

 

Legal Address:

UNIT 04, 7/F, BRIGHT WAY TOWER, NO. 33 MONG KIK ROAD, KOWLOON, HONG KONG

Tel: 852-3705-1571

 

Tel:0086-755-36883320

Bank details:

 

Bank details:

Beneficiary name: SYNDICORE ASIA LIMITED

 

Beneficiary name: Pretech International Co., Limited

Account No. 582-XXXXXXX

 

Account No. 411-XXXXXXX

Beneficiary’s bank name: HSBC Hong Kong

 

Beneficiary’s bank name: HSBC Hong Kong

Bank address: 1 Queen’s Road Central, Hong Kong

 

Bank address: 1 Queen’s Road Central, Hong Kong

SWIFT: HSBCHKHHHKH

 

SWIFT: HSBCHKHHHKH




Signature:

 




Signature:







STAMP:




 




STAMP:






-3-